Citation Nr: 1637620	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for prostate cancer with residuals of erectile dysfunction.  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to March 1985.  The Veteran also had service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The matters have since been transferred to the RO in White River Junction, Vermont.  

The Board observes that the Veteran submitted evidence pertaining to his claim for service connection for a right foot disability following the issuance of the December 2012 Statement of the Case.  However, the Board may proceed to adjudicate the claim without initial review by the Agency of Original Jurisdiction (AOJ), where, as here, the Veteran's substantive appeal was filed on or after February 2, 2013, and there is no indication that the Veteran requested initial review by the AOJ and the additional evidence was provided pursuant to the Veteran's request for such records.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  

The Board also notes that while the issues of entitlement to service connection for right knee, left knee, back arthritis, left ankle, rib cage, hearing loss, sleep apnea, heartburn/acid reflux, and type II diabetes disabilities, in addition to entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, were certified to the Board in September 2015, the Veteran requested a Board videoconference hearing with respect to his appeals of these issues.  The Board observes that VA sent the Veteran a letter in March 2016 addressing the status of his hearing request.  Given the pending hearing request, these issues are not yet ripe for appellate review and will not be further addressed herein.  

The issue of entitlement to service connection for prostate cancer with residuals of erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's right foot disability, diagnosed as recurrent neuromas of the right foot, status post surgical excisions, and status post bunionectomy, initially manifested in service or is otherwise etiologically related to his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's right foot disability, diagnosed as recurrent neuromas of the right foot, status post surgical excisions, and status post bunionectomy, have not been met.  38 U.S.C.A. §§ 101(22), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The RO provided pre-adjudication notice, by letter, in March 2011.  Thus, the Board finds that with respect to the Veteran's claim for service connection for a right foot disability, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for service connection for a right foot disability.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, personnel records, identified post-service medical treatment records, and lay statements have been associated with the record.  

The Board notes that in September 2012, the Veteran was afforded an informal conference with a Decision Review Officer pursuant to his request.  As set forth in the conference report, following the hearing, the Veteran had a better understanding of the type of evidence needed to support his claim, specifically, continuity of treatment from the date of injury to the date of his first surgery in 2001.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded a VA foot examination in July 2011.  A review of the examination report indicates that the examiner reviewed the Veteran's service and post-service medical records, conducted an examination of the Veteran, and offered medical opinions based on the examination of the Veteran.  The July 2011 VA examination therefore appears to be both thorough and fully adequate, and an additional medical examination or opinion is not necessary to decide the instant claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim for service connection for a right foot disability, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Active service includes active duty and any period of active duty for training during (ACDUTRA) which the veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6(a), (c).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a right foot disability resulting from a trailer that landed on his right foot while on active duty for training in May 1981.  The Veteran's military personnel records show that he was on active duty, active duty training, or full time training duty from May 2, 1981, to May 16, 1981.  

According to a May 7, 1981 sick slip contained in the Veteran's service treatment records, a 1/4-ton trailer tipped back on top of the Veteran's right foot, from the ball to the little toe.  The sick slip prescribed light duty for 24 hours.  

In an August 1984 report of medical history for enlistment in the National Guard, the Veteran denied a history of foot trouble, and the examining physician noted that the Veteran had no serious illness or injury.  In a corresponding report of medical examination, the Veteran was clinically evaluated as normal with the exception of an identifying body mark, scar, or tattoo at his right chest, and mild flat feet.  

In an August 1988 report of medical history, the Veteran denied a history of foot trouble.  The corresponding report of medical examination provides that the Veteran was clinically evaluated as normal with the exception of a body mark at his right chest and a scar at his right forearm.  

An August 1992 report of medical history indicates that the Veteran denied a history of foot trouble.  According to the August 1992 report of medical examination, the Veteran was clinically evaluated as normal, and there were no noted defects or abnormalities.  

Following service, an April 2000 private medical information form completed by the Veteran indicates that he was experiencing pain in his right foot and that his condition began three years prior.  The Veteran noted that he had no past problems with his feet and/or ankles and that he had no prior history of foot or ankle surgery.  
A November 2001 private operative report indicates that the Veteran had foot surgery on his right foot for a painful soft tissue mass at the third intermetatarsal space.  Dr. W. Gould rendered a post-operative diagnosis of suspect neuroma (pending pathological evaluation of soft tissue mass).   According to a private pathology report dated later in November 2011, the right foot soft tissue mass was consistent with neuroma.  

A June 2002 private treatment record reveals that the Veteran complained of a painful bunion deformity involving his right foot that had been painful since the end of 2001.  Dr. Gould noted that the Veteran's past medical history was unremarkable, that the bunion was not injury-related, and while the Veteran was working he experienced a significant amount of soreness in the region.  Dr. Gould performed a bunionectomy of the right foot in June 2002.  According to the operative report, the pre- and post-operative diagnoses were painful bunion deformity, right foot.  

Dr. Gould performed another surgery on the Veteran's right foot in November 2002.  According to the operative report, the pre- and post-operative diagnoses were elongated second metatarsal of the right foot and enlarged bone involving the dorsomedial aspect of the interphalangeal joint of the right hallux.  

An April 2008 private operative report notes that the Veteran was status post bunion correction, osteotomy, and dorsal approach resection of interdigital neuroma of the third web space of the right foot.  A plantar approach resection of interdigital neuroma of the third web space and exploration and removal of osteophyte at the second metatarsophalangeal joint was performed on the Veteran's right foot.  Dr. A. Teebagy rendered a post-operative diagnosis of recurrent interdigital neuroma of the right third web space and dorsal spurring of the right second metatarsal.  

According to a June 2008 private treatment record, the Veteran reported a couple of ankle sprains, which he felt were due to pain on the plantar aspect of his foot.  Dr. Teebagy noted that he believed a hypertrophic scar was the source of much of the Veteran's discomfort, and he noted a diagnosis of status post plantar approach resection of right foot neuroma.  
At a September 2008 private treatment, the Veteran reported pinpoint areas of pain on his right foot and a burning sensation when flexing his foot.  Dr. Vernadakis gave an impression of Morton's neuroma with probable additional neuroma.  The treatment plan was exploration and excision of the neuromas.  

In November 2008, Dr. Vernadakis performed an excision of the medial plantar nerve neuroma at the distal aspect with transposition into the interossei muscle of the right foot.  According to the operative report, the pre- and post-operative diagnosis was neuroma of the medial plantar nerve proximal to the digital vessels.  

The Veteran was afforded a VA foot examination in July 2011.  The examiner noted the May 1981 trailer-related injury, the Veteran's history of pain and surgeries of the right foot since 2001, and the Veteran's current symptoms.   The examiner rendered diagnoses of recurrent neuromas of right foot status post surgical excisions and status post bunionectomy of the right foot.  The examiner opined that it was less likely than not that the Veteran's current foot condition was related to the May 1981 foot injury.  The examiner stressed that although neuromas can have some relationship to past injuries, the lack of medical evidence of foot complaints between the time of the injury and 2001 made it difficult to link the May 1981 injury to the Veteran's current condition.  

A November 2011 private treatment record provides that the Veteran reported ongoing significant discomfort at his right foot.  Dr. Vernadakis detailed that the Veteran reported that on one occasion, a trailer rolled over his right foot while on active duty.  Dr. Vernadakis wrote that the Veteran had symptoms for several years prior to receiving treatment from him in 2008.  The treatment record lists assessments of Morton's neuroma of the left foot and neuritis.  The Board notes that while the assessment of Morton's neuroma was assigned to the left foot, this appears to be in error, as the treatment record pertains to the Veteran's right foot.  

VA received several lay statements pertaining to the Veteran's right foot in October 2012.  The Veteran's spouse detailed that the Veteran had constant right foot pain and discomfort, which limited his activity and made it difficult to find comfortable shoes.  T.S. provided that for two years he commanded a headquarters to which the Veteran was assigned while serving as a Staff Sergeant in the National Guard, and he has known the Veteran since then.  T.S. referenced the 1981 trailer-related injury and maintained that since that time, the Veteran has had increased problems with mobility as a result of that injury.  W.L., a friend of the Veteran's since meeting during National Guard service, provided that he witnessed the 1981 injury occur.  He described how, over the years, the Veteran has talked about his continuing right foot pain and cold sensation, in addition to the impact of the pain on his ability to walk.  W.L. noted that he had driven the Veteran to medical appointments on a couple of occasions and that based on his observations, the Veteran has had difficulty performing day-to-day activities for a long time.  

In a December 2012 private treatment record, Dr. A. Vernadakis noted the Veteran's ongoing complaints of foot pain.  Dr. Vernadakis wrote that the Veteran's pain appeared to predate an unsuccessful Morton's neuroma excision surgery and go back to the Veteran's 1981 foot injury.  He also noted what while the Veteran had diabetes, he had no symptoms in the left foot, and the condition was not due to diabetic neuropathy.  Dr. Vernadakis provided no other rationale for his conclusion that the Veteran's pain was related to the 1981 foot injury.  

In a January 2013 letter, the Veteran's private podiatrist, Dr. Gould, noted that the Veteran was his long-time patient and had multiple afflictions with his right foot.  Dr. Gould referenced the May 1981 injury and stated that it was "quite logical to correlate this trauma to the chronic foot problems he has dealt with, and continues to deal with."  Dr. Gould did not provide a rationale to support this conclusion.  

	Legal Analysis

As detailed above, to establish service connection, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  Given the Veteran's diagnoses of recurrent neuromas of right foot status post surgical excisions and status post bunionectomy of the right foot, the Shedden element of a current disability is met for the Veteran's right foot claim.  

Given the May 1981 trailer-related injury during a period of ACDUTRA, the Shedden element of an in-service incurrence or aggravation of a disease or injury is also met.  However, in general, a veteran seeking disability benefits must also establish an etiological connection between the disease or injury incurred in service and his current disability.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's current right foot disability, as the weight of the evidence is against a finding that this disability was caused by, or is otherwise etiologically related to, his active service.  

While the Board acknowledges that Drs. Vernadakis and Gould indicated that the Veteran's current right foot disability may be related to the May 1981 injury, this conclusion is inconsistent with, or outweighed by, other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Specifically, the Board finds that the July 2011 VA examination report offers the most probative evidence regarding the question of whether the Veteran's right foot disability is related to his active service.  

In opining that it is less likely than not that the Veteran's right foot disability was caused by, or is otherwise the result of, the May 1981 injury, the July 2011 examiner based the opinion on consideration of the Veteran's reported symptoms in addition to objective evidence of record, to include a lack of any complaints or treatment for any right foot condition between 1981 to 2001, relevant treatment records pertaining to the Veteran's current disability, including the above-noted operative reports, and physical examination of the Veteran.  The Board notes that the passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  While the examiner acknowledged that neuromas can have some relationship to past injuries, she stressed that it was difficult to make a connection between the Veteran's May 1981 injury and his current disability given that there were no documented complaints related to the Veteran's right foot from 1981 to 2001.  

The record indicates that the Veteran sought treatment for right foot pain in April 2000, and according to the patient information form, the Veteran reported that the pain began three years prior, which was approximately 1997.  He also denied any past problems with his feet.  Thus, while acknowledging that the April 2000 patient information form suggests that the Veteran's foot pain might have begun a few years earlier than the date provided by the examiner, the Board finds that the information provided in the form is not only substantially consistent with the examiner's opinion, but it also lends further support to the examiner's opinion.  Specifically, by the Veteran's own account in the patient information form, there is no indication of any right foot symptoms or complaints for over 15 years after the in-service injury.  Moreover, the Veteran denied any history of foot trouble in the 1984, 1988, and 1992 reports of medical history.  Additionally, aside from a notation of mild flat feet in the 1984 report of medical examination, there were no noted defects or diagnoses pertaining to the Veteran's right foot in the corresponding reports of medical examination.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  In light of the above, the Board finds that the examiner's conclusion is supported by a reasoned medical explanation that is based on relevant evidence of record and the examiner's medical knowledge and skill.  As such, the Board finds the examiner's opinion highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

As detailed above, the record contains statements from private physicians indicating that the Veteran's current right foot disability might be related to the 1981 in-service injury.  Although Dr. Vernadakis wrote that the Veteran's right foot pain appeared to "go back to" the 1981 injury, the December 2012 treatment record provides no supporting rationale for such opinion other than a conclusion that the pain was not due to diabetic neuropathy.  To the extent that Dr. Vernadakis's opinion suggests continuity of symptomatology since the 1981 in-service injury, the 1984, 1988, and 1992 reports of medical history, in addition to the April 2000 patient form, weigh against such a finding.  As noted above, in the April 2000 patient form, the Veteran reported that his right foot pain began in or around 1997, more than 15 years after the in-service injury; additionally, in each of these reports and forms, the Veteran denied any prior problems pertaining to his feet.  

Similarly, while Dr. Gould wrote that it was "quite logical to correlate" the Veteran's chronic foot problems to the May 1981 injury, Dr. Gould did not provide an explanation for his conclusion.  Moreover, to the extent that Dr. Gould was referring to the Veteran's bunion history, Dr. Gould previously noted in June 2002 that the Veteran's bunion was not injury-related.  Given the general lack of rationale and noted inconsistencies with other evidence of record, the Board affords limited probative value to the opinions of Drs. Vernadakis and Gould and finds that they are outweighed by the July 2011 examiner's opinion, which was supported by a reasoned medical explanation that was based not only upon a review of the Veteran's post-service medical history, but also his service treatment records.  See Caluza, 7 Vet. App. at 511.  Accordingly, as the preponderance of the competent evidence of record weighs against a finding that a nexus exists between the Veteran's 1981 in-service injury and his current right foot disability, the Board concludes that entitlement to service connection is not warranted on a direct basis.  

In reaching this conclusion, the Board has considered the Veteran's contentions, in addition to the other lay statements of record, and notes that there is no indication that the Veteran, his spouse, T.S., or W.L. has medical training or expertise.  As lay witnesses, they are competent to report on factors such as the Veteran's medical treatment history and observable symptomatology, such as pain.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  The Board notes that while it has no reason to doubt that the Veteran has experienced pain in his right foot since approximately 1997, to the extent that the lay statements of record support a finding of continuity of symptomatology since the 1981 in-service injury, they are outweighed by the more persuasive evidence of record.  As noted above, based on the Veteran's own reports, he began to experience pain in his right foot in 1997, and prior to this time, he did not have any right foot-related symptoms or problems.  

The Board also has no reason to doubt that the Veteran's right foot disability has impacted his ability to perform certain daily activities, such as walking.  Nevertheless, determining the potential cause(s) of recurrent neuromas and bunions is beyond the scope of lay observation; thus, a determination as to the etiology of the Veteran's right foot disability requires specialized training, which neither the Veteran, his spouse, T.S., nor W.L. have been shown to have.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the lay assertions of record do not constitute competent evidence concerning the etiology of the Veteran's right foot disability.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, as noted above, the most probative competent medical evidence of record weighs against a finding that the Veteran's right foot disability is etiologically related to the 1981 in-service injury.  

In summary, despite the Veteran's in-service injury and his history of right foot pain and surgeries, the preponderance of the evidence is against a finding that a nexus exists between the Veteran's active service, or his period of ACDUTRA, and his current right foot disability, namely, recurrent neuromas of right foot status post surgical excisions and status post bunionectomy of the right foot.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a right foot disability, diagnosed as recurrent neuromas of the right foot, status post surgical excisions, and status post bunionectomy, is denied.  

REMAND

The Veteran contends that he is entitled to service connection for prostate cancer with residuals of erectile dysfunction due to exposure to herbicides at the Canadian Forces Base in Gagetown.  Before a decision can be reached on this claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA regulations, certain enumerated diseases that are associated with exposure to herbicides, including prostate cancer, may be subject to presumptive service connection if certain qualifications are met.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board notes that where presumptive service connection associated with herbicide exposure does not apply, a veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A review of the record shows that the Veteran was diagnosed with prostate cancer in September 2003.  The Veteran's National Guard personnel records demonstrate that he served on ACDUTRA at Gagetown in August 1973, August 1974, August 1977, August 1978, August 1979, and August 1980, for approximately 15 days each time.  Records of assignments in the Veteran's personnel records indicate that the Veteran's primary duties at Gagetown included radio telephone/teletype operator.  

In support of his claim, the Veteran has submitted reports and other documents from the Canadian government pertaining to herbicide use at Gagetown.  The Veteran has also submitted multiple articles discussing herbicide use at Gagetown, the potential health effects of the chemicals, the possibility that the chemicals are still present in the soil at Gagetown, and the possibility that the chemicals contaminated the water table.  Additionally, in a March 2014 statement, the Veteran discussed several experiences at Gagetown, including being told there was going to be "spraying for mosquitos," being told not to drink certain water, and being in an area with no visible vegetation during a training exercise.  

In a June 2011 memorandum, VA's Joint Service Records Research Center found that the evidence of record did not support a finding that the Veteran was exposed to herbicides during his assignments at Gagetown.  According to the memorandum, a review of an agent orange exposure website showed that during the period from December 1966 to October 1967, a short-term research project using herbicides was conducted; however, the Veteran was not assigned to Gagetown until five years after such testing was completed, and there was no record of exposure to herbicides in his personnel or service treatment records.  

Based on a review of the reports and other documents submitted by the Veteran, including an August 2006 Information Paper from the Maine Department of Defense, Veterans and Emergency Management, and Maine Veterans' Services that was submitted in October 2012; a June 2005 Briefing Note to the Minister of Canada that was submitted in February 2011; and an undated document entitled "Overview of Herbicide Spray Programme 1956 - 1984," which was submitted in March 2011 and reportedly obtained from Canada's Department of National Defence, the record indicates that herbicides may have been used at Gagetown during each of the years that the Veteran was assigned to Gagetown.  For instance, the August 2006 Information Paper notes that between 1965 and 1984, the Canadian military used TORDON 101 and TORDON 10K (a pellet version of TORDON 101) as herbicides at Gagetown.  According to the undated Overview document, in 1973, 1.6 gallons per acre of TORDON 101 was used over 8,664 acres; in 1974, 1.6 gallons per acre of TODON 101 was used over 4,144 acres, and 30 pounds per acre of TORDON 101 was used over 3,149 acres; in 1977, 30 pounds per acre of TORDON 10K was used over 5,963 acres; in 1978, 30 pounds per acre of TORDON 10K was used over 6,055 acres; in 1979, 30 pounds per acre of TORDON 10K was used over 2,982 acres; and in 1980, 30 pounds per acre of TORDON 10K was used over 4,795 acres.  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In light of the Veteran's prostate cancer diagnosis and the evidence suggesting that herbicides may have been used during the years that the Veteran had ACDUTRA assignments at Gagetown, the Board finds that a VA medical opinion regarding the etiology of the Veteran's prostate cancer is warranted on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a medical opinion from an appropriate medical examiner regarding the etiology of the Veteran's prostate cancer.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for a VA examination.  The examiner should be asked to respond to the following inquiry, and all findings should be set forth in detail:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer was caused by, or is otherwise etiologically related to, the Veteran's active service, including potential exposure to herbicides at Gagetown during periods of ACDUTRA in August 1973, August 1974, August 1977, August 1978, August 1979, and August 1980 for approximately 15 days each period.  
            
The examiner should consider and address the above-noted documents detailed in the body of the remand pertaining to herbicide use at Gagetown, in addition to the likely effect(s) of such herbicide use during and after his time stationed at Gagetown.  

The examiner should also consider and address the Veteran's reported experiences at Gagetown as set forth in his March 2014 statement.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


